Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,840,896. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of USPN 10,840,896 include additional limitations such as “first through n-th sampling flip-flops” as recited in claim 1 and/or “a multiplexer” as recited in claim 10, as well as other limitations that are not recited in the claims of the instant application.  Furthermore, claim 1 of the instant application requires a direct connection between the inverter and the flip flops.  However, it would have been obvious to one of ordinary skill in the art to remove the additional elements as recited in USPN 10,840,896, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  One would have been motivated to do for the purpose of simplifying circuit construction.  With respect to the direct connection such a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boerstler et al. (USPN 8,032,850) in view of Na et al. (USPN 8,542,045).

 a memory cell array configured to store data (one of 715 and 730);
 an bus (710) configured to read the data stored in the memory cell array or write data to the memory cell array (bus 710 provides data that is written into 715 and read from/output from memory 715);
 a phase-locked loop (PLL of 210 of Fig. 2; Fig. 2 is used in the circuitry of Fig. 7) configured to receive a clock signal (REF_CLK) and adjust the clock signal (the PLL adjusts the phase/frequency of REF_CLK);
duty adjusting circuitry configured to receive the adjusted clock signal from the phase-locked loop (202) and adjust a duty of the adjusted clock signal (corrects/adjusts the duty cycle) based on a control signal (CONTROL INPUT).
Boerstler et al.  fails to explicitly disclose the details of how the data signals are transmitted and received along the bus 710.  Thus, Boerstler et al. fails to explicitly disclose and “input/output driver” for providing the read/written data to/from 715.  However, it is old and well-known to use input/output drivers to drive the data read/written data to/from a memory to a bus for the purpose of, among other things, preventing signal degradation of the data written/read to/from the memory device when supplying the data across a bus to other elements. Examiner takes official notice of such input/output drivers used within a memory and/or bus system.
It would have been obvious to one of ordinary skill in the art to use input/output drivers to drive the data read/written data to/from a memory to a bus for the purpose of, 
Furthermore, Boerstler et al. fails to disclose the specific s of 205/the circuitry generating CONTROL INPUT thus Boerstler et al. fails to disclose:
“duty measuring circuitry configured to,
 receive an external signal according to at least one of the duty adjusted clock signal from the duty adjusting circuitry or a data strobe from the input/output driver,
 generate a first internal signal and a second internal signal based on the external signal, and 
delay the external signal to generate a plurality of delayed signals; and
 duty control circuitry configured to receive the plurality of delayed signals, calculated a duty error of a pulse width of the duty adjusted clock signal or the data strobe based on the plurality of delayed signals, and generate the control signal based on the calculated duty error.”  
However, Na et al. discloses, in Figs. 1 and 2, a specific duty cycle correction circuit (Fig. 1 details of 120 disclosed in Fig. 2) for correcting a duty cycle of a clock signal (CLKIN).  The duty cycle correction circuit comprising: 
 duty measuring circuitry (Fig. 2 lest 127 within 120 of Fig. 1) configured to receive an external signal (CLKOUT) according to at least one of the duty adjusted clock signal from the duty adjusting unit (CLKOUT is from the duty adjusting unit 110) or a data strobe from the input/output driver,
 generate a first internal signal (CLK1) and a second internal signal (CLK1B) based on the external signal (CLKOUT), 

 duty control circuitry (127 alone, or 127 with 150 of Fig. 1) configured to receive the plurality of delayed signals (127 receives SD and SDB), calculate a duty error of a pulse width of the duty adjusted clock signal or the data strobe based on the plurality of delayed signals (127 receives SD and SDB to calculate a duty error, i.e., if the duty is too long or if the duty is too short.  For example when the duty error is too long 127 will generate a “duty down” signal such that the duty is shortened.  This error is determined according to the SD and SDB signals, i.e., when SD is 1 and SDB 0, see Fig. 3 and Fig. 5.  Additionally, 127 determines the error by detecting if the duty is too short and generates a “duty up” signal when SD0 and SDB is 1, see Fig. 3.  As is inherent duty/duty cycle indicates the amount of time a signal is pulsed respective to the total cycle/period of the signal.  The amount of time a signal is pulsed high is the pulse width of the signal.  Thus, by measuring duty error the circuit is measuring the duty error of the pulse width of the signal), and generate the control signal based the calculated duty error (the control signal for 110 is generated according to the above circuit elements, i.e., at least one of DUP and DDN which control the duty cycle of 110 as discussed above and/or the output of 150 which controls the duty cycle responsive to DUP and DDN).
The circuit of Na et al. is a specific duty cycle correction circuit capable of correcting the duty cycle of a clock with high precision.

With respect to claim 19, the memory system of claim 14, wherein the duty measuring unit comprises a multiplexer configured to output one of the external signal and an inverted signal of the external signal (260 of Boerstler et al. outputs the external signal REF_CLK’).  
With respect to claim 20, the memory system of claim 14, wherein the first internal signal is enabled at a rising time of the external signal (CLK1 goes high with respect to a rising edge of CLKOUT, see Fig. 4 of Na et al.), and the second internal signal is enabled at a falling time of the external signal (CLK1B goes high at the falling edge of CLKOUT, see Fig. 4).

Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/23/21 have been fully considered but they are not persuasive. 
The argument that “Na fails to disclose or suggest that a duty error of a pulse width of the duty adjusted clock signal or the data strobe is calculated based on a 
With respect to measuring a duty error of a pulse width of the duty adjusted signal.  As discussed above it can be seen that the above circuitry determines a duty error of CLKOUT.  Furthermore, as is known/inherent duty/duty cycle indicates the amount of time a signal is pulsed respective to the total cycle/period of the signal.  The amount of time a signal is pulsed high is the pulse width of the signal.  Thus, by measuring duty error the circuit is measuring the duty error of the pulse width of the signal.  The well-known relationship between duty and pulse width is further evidenced by Rajavi et al. (USPN 8,736,329), see Col. 8 lines 63-65 which states...“a duty cycle as defined by the ratio of the pulse width of the high portion of the wave to the period of the signal” (Examiner’s emphasis), see also Col. 12 lines 10-12 of Chen et al. (USPN 9,755,529), Col. 2 lines 1-2 of Eddleman et al. (USPN 9,374,105).  Thus it can be seen .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849